Order filed November 16, 2017.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-17-00786-CV
                                   ____________

                       JA’DAWN HARRISON, Appellant

                                        V.

                      RODERICK HARRISON, Appellee


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2013-65347

                                     ORDER

      The notice of appeal in this case was filed October 3, 2017. The clerk
responsible for preparing the record notified this court that appellant had not made
payment for the record. On October 26, 2017, this court notified appellant that the
appeal was subject to dismissal unless appellant filed a response with proof of
payment for the record. In response, appellant notified this court she was indigent.
This court deemed appellant indigent for purposes of the appellate filing fee only.
See Tex. R. App. P. 20.1. This court further informed appellant that to obtain the
clerk’s record without payment of costs, a party must file a Statement of Inability
to Afford Payment of Court Costs in the trial court. See Tex. R. Civ. P. 145.
Appellant has not demonstrated to this court that she has paid for the record or that
she has complied with Texas Rule of Civil Procedure 145 in the trial court.
Therefore, the court issues the following order.

      Appellant is ordered to demonstrate to this court that she has made
arrangements to pay for the clerk’s record or filed a Statement of Inability to
Afford Payment of Court Costs pursuant to Rule 145 of the Texas Rules of Civil
Procedure on or before December 15, 2017. See Tex. R. App. P. 35.3(c). If
appellant fails to do so, the appeal will be dismissed. See Tex. R. App. P. 37.3(b).



                                 PER CURIAM

Panel consists of Justices Christopher, Donovan, and Jewell.




                                          2